IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,293-02


                       EX PARTE ELROY TOMPKINS, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 15-09-15387A IN THE 506TH DISTRICT COURT
                             FROM WALLER COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to unlawful possession of a firearm by a felon and was sentenced

to five years’ imprisonment. He did not appeal his conviction. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being denied due process because is being held pursuant to a

parole revocation warrant, which is preventing him from bonding out on a new charge, but no parole

revocation proceedings have been initiated. Applicant has alleged facts that, if true, might entitle

him to relief. TEX . GOV 'T CODE , § 508.2811; Ex parte Cordova, 235 S.W.3d 735, 736 (Tex. Crim.

App. 2007). Accordingly, the record should be developed. The trial court is the appropriate forum
                                                                                                       2

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person

with knowledge of relevant facts. In developing the record, the trial court may use any means set

out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was executed. The response shall state whether

Applicant has been advised of his rights in the revocation process, whether he has requested or

waived a preliminary hearing and whether he has been afforded a preliminary hearing. If Applicant

is also being held on new charges, the response shall state whether Applicant has been indicted on

those charges, and if so, when the indictment was returned.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish